Hunt, Justice.
Jim Boy Lott shot and killed his roommate, Christopher Reid, with a handgun. He was convicted of felony murder and sentenced to life imprisonment.1
*425Decided September 11, 1992.
John V. Lloyd, for appellant.
Harry D. Dixon, Jr., District Attorney, John A. Rumker, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Robert D. McCullers, Staff Attorney, for appellee.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of felony murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131) (1980).
2. Contrary to Lott’s sole enumeration of error, the trial court’s charge clearly and unambiguously instructed the jury that they could return a verdict of felony murder only on finding Lott was engaged in the commission of a felony at the time of the homicide, and that the state contended Lott was engaged in the felony of aggravated assault when he killed the victim. Harper v. State, 157 Ga. App. 480, 481 (1) (278 SE2d 28) (1981).

Judgment affirmed.


Clarke, C. J., Bell, P. J., Benham, Fletcher and Sears-Collins, JJ., concur.


 The homicide occurred on March 7, 1990. Lott was indicted on June 29, 1990, by the Coffee County Grand Jury, and tried on March 25 through March 28, 1991, when he was convicted. He was sentenced on April 4, 1991. His motion for new trial, filed April 4, 1991, was denied on August 26, 1991. The trial transcript was certified by the court reporter on May 15, 1991. Lott filed his notice of appeal on September 26, 1991. The record was docketed *425in this court on April 28,1992, and submitted for decision without oral argument on June 12, 1992.